DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitations recite sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are: the wireless communications apparatus configured to receive, from a base station, a carrier aggregation service…, the base station configured to provide a carrier aggregation service … a processor, configured to: detect the downlink communication … a transceiver, configured to send a communication failure recovery request … the transceiver, configured to detect a communication failure recovery response … in claim 8; the transceiver is further configured to receive failure recovery request configuration information … in claim 9; the transceiver is further configured to receive failure recovery response configuration information … in claim 11; the processor is further configured to: detect that … determine that … in claim 14; a transceiver, configured to receive a communication failure recovery request … a processor, configured to generate a communication failure recovery response … the transceiver is configured to send the communication failure recovery response… in claim 15; the transceiver is further configured to send failure recovery request configuration information … in claim 16; and the transceiver is further configured to send failure recovery response configuration information … in claim 18.
Because these claim limitations are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitations do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 7-10 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Futaki et al. (US 2016/0007403) in view of Lee et al. (US 2011/0317552) and Deenoo et al. (US 2020/0374960, relying on the provisional application 62/543,222).
Regarding Claim 1, Futaki teaches a wireless communication method, using a terminal or a chip used in a terminal ([0015] a radio terminal), wherein a base station provides a carrier aggregation service for the terminal by using at least two serving cells ([0015] a first cell; [0015] a second cell), wherein the at least two serving cells comprise a first serving cell and a second serving cell ([0015] a radio communication system includes a first radio station that serves a first cell, a second radio station that serves a second cell, and a radio terminal capable of performing carrier aggregation of the first and second cells), and the method comprises:
detecting that downlink communication of the first serving cell fails ([0068] the radio terminal 3 detects a radio link problem occurring in a radio link between the second radio station 2 and the radio terminal 3 in the second cell 20; [0064] the radio communication unit 31 receives a downlink signal from one or both of the radio stations 1 and 2 through an antenna; [0043] the radio terminal 3 transmits, to the first radio station 1, information about a radio link problem occurring in a radio link between the second radio station 2 and the radio terminal 3 in the second cell 20);
sending a communication failure recovery request on an uplink channel of the second serving cell, the communication failure recovery request comprising a request to recover from a downlink communication failure of the first serving cell ([0068] the radio terminal 3 transmits, to the first radio station 1 through the first cell 10, information about the radio link problem in the second cell 20; [0069] the first radio station 1 may transmit, to either or both of the second radio station 2 and the radio terminal 3, an instruction for recovering the radio link in the second cell 20; [0043] the radio terminal 3 transmits, to the first radio station 1, information about a radio link problem occurring in a radio link between the second radio station 2 and the radio terminal 3 in the second cell 20); and
detecting a communication failure recovery response on a downlink channel of the second serving cell ([0069] the first radio station 1 may transmit, to either or both of the second radio station 2 and the radio terminal 3, an instruction for recovering the radio link in the second cell 20; [0043] The control performed by the first radio station 1 includes, for example, at least one of control to recover the radio link of the radio terminal 3 in the second cell 20).
However, Futaki does not teach upon detecting that downlink communication of the first serving cell fails, determining that downlink communication of the second serving cell is normal; the communication failure recovery response indicating a downlink communication resource of the first serving cell; wherein the terminal selecting, from the serving cells in normal communication, a serving cell having the best channel quality of a downlink channel as the second serving cell, if there are a plurality of serving cells in normal communication.
In an analogous art, Lee teaches upon detecting that downlink communication of the first serving cell fails, determining that downlink communication of the second serving cell is normal ([0047] When the RLF occurs, the MS may select one of the remaining carriers, of the aggregated carriers excluding the currently connected carrier, and attempt radio access reestablishment using the selected carrier; [0012] the transmission of a signaling may be for reestablishing a radio connection via the second carrier; [0013] the signaling is a RLF report for reporting failure of the radio link to the base station; [0014] the second carrier may be determined based on a priority ranking among the plurality of aggregated carriers; [0015] the priority ranking may be given to each of the plurality of carriers based on the channel state of the respective carrier);
the communication failure recovery response indicating a downlink communication resource of the first serving cell ([0012] the transmission of a signaling may be for reestablishing a radio connection via the second carrier; [0019] reestablishing of the radio connection may include transmitting a radio resource control (RRC) connection reestablishment request message to the BS; receiving an RRC connection reestablishment message from the BS; [0036] A physical downlink control channel (PDCCH) may inform the UE about the resource allocation of paging channel (PCH) and downlink shared channel (DL-SCH), as well as hybrid automatic repeat request (HARQ) information related to DL-SCH; [0047] when the RLF occurs, the MS may select one of the remaining carriers, of the aggregated carriers excluding the currently connected carrier, and attempt radio access reestablishment using the selected carrier).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Lee’s method with Futaki’s method so that it can provide a continuous service in spite of a radio link failure in a multi-carrier system (Lee [0005]). Moreover, the problem that a service being transmitted or received by the MS is delayed or interrupted due to the RLF can be solved (Lee [0047]).
The combination of Futaki and Lee does not teach wherein the terminal selecting, from the serving cells in normal communication, a serving cell having the best channel quality of a downlink channel as the second serving cell, if there are a plurality of serving cells in normal communication.
In an analogous art, Deenoo teaches wherein the terminal selecting, from the serving cells in normal communication, a serving cell having the best channel quality of a downlink channel as the second serving cell, if there are a plurality of serving cells in normal communication ([0127] The WTRU may randomly select an UL beam from the PUCCH beam set for a beam recovery request transmission based on single-shot PRACH transmission. In another example, the WTRU may select an UL beam from the PUCCH beam set following a pre-configured order based on the available associated PDCCH candidate beam. For example, the WTRU may select a PUCCH beam associated with a PDCCH candidate beam with the best beam quality metric).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Deenoo’s method with Futaki’s method so that the success rate for transmitting the recovery request message can be increased, and hence the quality of service to the terminal is improved with minimal failure interruption.

Regarding Claim 2, the combination of Futaki and Lee does not teach performing, before sending a communication failure recovery request, a step of: receiving failure recovery request configuration information from the base station, the failure recovery request configuration information indicating the uplink channel on which the communication failure recovery request is sent, and the uplink channel is one of the following channels: a physical uplink control channel, a physical random access channel, and a physical uplink shared channel.
In an analogous art, Deenoo teaches performing, before sending a communication failure recovery request, a step of: receiving failure recovery request configuration information from the base station, the failure recovery request configuration information indicating the uplink channel on which the communication failure recovery request is sent ([0125] A WTRU may be configured with a WTRU-specific time and frequency resource dedicated for beam recovery request transmission), and the uplink channel is one of the following channels: a physical uplink control channel, a physical random access channel, and a physical uplink shared channel ([0125] A WTRU may be configured with a WTRU-specific time and frequency resource dedicated for beam recovery request transmission. In an example, the WTRU may be configured to transmit the beam recovery request sequence on time and frequency resources configured for PUCCH and/or SRS transmissions; [0126] a WTRU may transmit a beam recovery request on the time and frequency resource configured for PRACH based on any one or more of the following triggering conditions).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Deenoo’s method with Futaki’s method so that the success rate for transmitting the recovery request message can be increased, and hence the quality of service to the terminal is improved with minimal failure interruption. Moreover, uplink resources for recovery request can be dynamically configured by the base station to optimize the efficiency of the resource utilization.

Regarding Claim 3, the combination of Futaki and Lee does not teach the uplink channel on which the communication failure recovery request is sent is the physical uplink shared channel, and the communication failure recovery request carried on the physical uplink shared channel is carried in a media access control layer control element.
In an analogous art, Deenoo teaches the uplink channel on which the communication failure recovery request is sent is the physical uplink shared channel ([0103] The WTRU may multiplex the candidate beam failure indication with an uplink data transmission (e.g., on PUSCH, by “piggybacking” the candidate beam failure indication on the PUSCH transmission). The candidate beam failure indication with an uplink data (e.g., PUSCH) transmission may be scheduled or unscheduled), and the communication failure recovery request carried on the physical uplink shared channel is carried in a media access control layer control element ([0117] the baseline configuration may provide the frequency/resource block (RB) and/or sequence for beam recovery request transmission, and the dynamic L1 signaling or MAC CE may indicate the time when the beam recovery resource becomes available; [0123] The WTRU 304 may transmit and retransmit beam recovery requests 320, using MAC/L1 signaling, in one or more candidate beams of resource pool).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Deenoo’s method with Futaki’s method so that the success rate for transmitting the recovery request message can be increased, and hence the quality of service to the terminal is improved with minimal failure interruption. Moreover, uplink resources for recovery request can be dynamically configured by the base station to optimize the efficiency of the resource utilization.

Regarding Claim 7, the combination of Futaki and Lee does not teach detecting that downlink communication of all of the at least two serving cells fails, and, upon detecting that downlink communication of all the at least two serving cells fails, determining that the second serving cell meets at least one of the following conditions: an index of the second serving cell is the smallest, channel quality of a downlink channel of the second serving cell is the best, and a carrier frequency corresponding to the second serving cell is the lowest.
In an analogous art, Deenoo teaches detecting that downlink communication of all of the at least two serving cells fails, and, upon detecting that downlink communication of all the at least two serving cells fails ([0103] The WTRU may be configured to notify the network if one or more non-serving beams fail to meet a predefined criterion), determining that the second serving cell meets at least one of the following conditions: an index of the second serving cell is the smallest, channel quality of a downlink channel of the second serving cell is the best, and a carrier frequency corresponding to the second serving cell is the lowest ([0127] The WTRU may randomly select an UL beam from the PUCCH beam set for a beam recovery request transmission based on single-shot PRACH transmission. In another example, the WTRU may select an UL beam from the PUCCH beam set following a pre-configured order based on the available associated PDCCH candidate beam. For example, the WTRU may select a PUCCH beam associated with a PDCCH candidate beam with the best beam quality metric).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Deenoo’s method with Futaki’s method so that the success rate for transmitting the recovery request message can be increased, and hence the quality of service to the terminal is improved with minimal failure interruption.

Regarding Claim 8, the claim is interpreted and rejected for the same reason as set forth in Claim 1.
Regarding Claim 9, the claim is interpreted and rejected for the same reason as set forth in Claim 2.
Regarding Claim 10, the claim is interpreted and rejected for the same reason as set forth in Claim 3.
Regarding Claim 14, the claim is interpreted and rejected for the same reason as set forth in Claim 7.

Regarding Claim 15, Futaki teaches a wireless communications apparatus comprising one of: a base station ([0015] radio station) or a chip used in a base station, wherein the base station provides a carrier aggregation service for a terminal by using at least two serving cells, the at least two serving cells comprising a first serving cell and a second serving cell ([0015] a radio communication system includes a first radio station that serves a first cell, a second radio station that serves a second cell, and a radio terminal capable of performing carrier aggregation of the first and second cells), wherein the wireless communications apparatus comprises:
a transceiver ([0059] radio communication unit), configured to receive a communication failure recovery request from the terminal on an uplink channel of the second serving cell, the communication failure recovery request comprising a request to recover from a downlink communication failure of the first serving cell ([0068] the radio terminal 3 transmits, to the first radio station 1 through the first cell 10, information about the radio link problem in the second cell 20; [0069] the first radio station 1 may transmit, to either or both of the second radio station 2 and the radio terminal 3, an instruction for recovering the radio link in the second cell 20; [0043] the radio terminal 3 transmits, to the first radio station 1, information about a radio link problem occurring in a radio link between the second radio station 2 and the radio terminal 3 in the second cell 20); and
a processor ([0060] transmission data processing unit; [0059] reception data processing unit), configured to generate a communication failure recovery response ([0069] the first radio station 1 may transmit, to either or both of the second radio station 2 and the radio terminal 3, an instruction for recovering the radio link in the second cell 20; [0043] The control performed by the first radio station 1 includes, for example, at least one of control to recover the radio link of the radio terminal 3 in the second cell 20); and
wherein the transceiver is configured to send the communication failure recovery response to the terminal on a downlink channel of the second serving cell ([0069] the first radio station 1 may transmit, to either or both of the second radio station 2 and the radio terminal 3, an instruction for recovering the radio link in the second cell 20; [0043] The control performed by the first radio station 1 includes, for example, at least one of control to recover the radio link of the radio terminal 3 in the second cell 20).
However, Futaki does not teach the communication failure recovery response indicating a downlink communication resource of the first serving cell; the terminal selects, from the serving cells in normal communication, a serving cell having the best channel quality of a downlink channel as the second serving cell, if there are a plurality of serving cells in normal communication.
In an analogous art, Lee teaches the communication failure recovery response indicating a downlink communication resource of the first serving cell ([0012] the transmission of a signaling may be for reestablishing a radio connection via the second carrier; [0019] reestablishing of the radio connection may include transmitting a radio resource control (RRC) connection reestablishment request message to the BS; receiving an RRC connection reestablishment message from the BS; [0036] A physical downlink control channel (PDCCH) may inform the UE about the resource allocation of paging channel (PCH) and downlink shared channel (DL-SCH), as well as hybrid automatic repeat request (HARQ) information related to DL-SCH; [0047] when the RLF occurs, the MS may select one of the remaining carriers, of the aggregated carriers excluding the currently connected carrier, and attempt radio access reestablishment using the selected carrier).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Lee’s method with Futaki’s method so that providing a continuous service in spite of a radio link failure in a multi-carrier system (Lee [0005]). Moreover, the problem that a service being transmitted or received by the MS is delayed or interrupted due to the RLF can be solved (Lee [0047]).
The combination of Futaki and Lee does not teach the terminal selects, from the serving cells in normal communication, a serving cell having the best channel quality of a downlink channel as the second serving cell, if there are a plurality of serving cells in normal communication.
In an analogous art, Deenoo teaches the terminal selects, from the serving cells in normal communication, a serving cell having the best channel quality of a downlink channel as the second serving cell, if there are a plurality of serving cells in normal communication ([0127] The WTRU may randomly select an UL beam from the PUCCH beam set for a beam recovery request transmission based on single-shot PRACH transmission. In another example, the WTRU may select an UL beam from the PUCCH beam set following a pre-configured order based on the available associated PDCCH candidate beam. For example, the WTRU may select a PUCCH beam associated with a PDCCH candidate beam with the best beam quality metric).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Deenoo’s method with Futaki’s method so that the success rate for transmitting the recovery request message can be increased, and hence the quality of service to the terminal is improved with minimal failure interruption.

Regarding Claim 16, the claim is interpreted and rejected for the same reason as set forth in Claim 2.
Regarding Claim 17, the claim is interpreted and rejected for the same reason as set forth in Claim 3.

Claims 4-5, 11-12 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Futaki et al. in view of Lee et al., Deenoo et al. and Guo et al. (US 2018/0302889, relying on the provisional application 62/587,210).
Regarding Claim 4, the combination of Futaki, Lee and Deenoo does not teach performing, before detecting a communication failure recovery response, a step of: receiving failure recovery response configuration information from the base station, the failure recovery response configuration information indicating the downlink channel on which the communication failure recovery response is detected, wherein the downlink channel is one of the following channels: a physical downlink control channel and a physical downlink shared channel.
In an analogous art, Guo teaches performing, before detecting a communication failure recovery response, a step of: receiving failure recovery response configuration information from the base station, the failure recovery response configuration information indicating the downlink channel on which the communication failure recovery response is detected, wherein the downlink channel is one of the following channels: a physical downlink control channel and a physical downlink shared channel ([0209] one or more of the following can be considered as NW response to the beam failure recovery request. In one example, one special DCI type is considered to indicate the NW response to the beam failure recovery request. In another example, the DCI is scrambled by a special RNTI, e.g., BR-RNTI BFR-RNTI. That special RNTI can be configured UE-specifically or cell-specially or pre-configured. In yet another example, the value of one bit field in DCI is considered to indicate the NW response to the beam failure recovery request. In yet another example, the presence/absence of one bit field in DCI is considered to indicate the NW response to the beam failure recovery request. In yet another example, a dedicated NW response message is transmitted in PDSCH scheduled by the DCI sent in a first CORESET).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Guo’s method with Futaki’s method so that so that the recovery request response can be reliably transmitted to the UE with the configured downlink resources, and thus the performance of radio link failure recovery procedure is improved.

Regarding Claim 5, the combination of Futaki, Lee and Deenoo does not teach the downlink channel on which the communication failure recovery response is detected is the physical downlink shared channel, and the communication failure recovery response carried on the physical downlink shared channel is carried in the media access control layer control element.
In an analogous art, Guo teaches the downlink channel on which the communication failure recovery response is detected is the physical downlink shared channel ([0209] one or more of the following can be considered as NW response to the beam failure recovery request. In one example, one special DCI type is considered to indicate the NW response to the beam failure recovery request. In another example, the DCI is scrambled by a special RNTI, e.g., BR-RNTI BFR-RNTI. That special RNTI can be configured UE-specifically or cell-specially or pre-configured. In yet another example, the value of one bit field in DCI is considered to indicate the NW response to the beam failure recovery request. In yet another example, the presence/absence of one bit field in DCI is considered to indicate the NW response to the beam failure recovery request. In yet another example, a dedicated NW response message is transmitted in PDSCH scheduled by the DCI sent in a first CORESET), and the communication failure recovery response carried on the physical downlink shared channel is carried in the media access control layer control element ([0148] the UE can assume to expect one or more of the following messages after sending a beam recovery request. In one example, the beam recovery response is signaling indicating the UE to switch the beam of control channel to a new beam. The signaling can be RRC signaling, MAC-CE or L1 DCI signaling in common control channel).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Guo’s method with Futaki’s method so that so that the recovery request response can be reliably transmitted to the UE with the configured downlink resources, and thus the performance of radio link failure recovery procedure is improved.

Regarding Claim 11, the claim is interpreted and rejected for the same reason as set forth in Claim 4.
Regarding Claim 12, the claim is interpreted and rejected for the same reason as set forth in Claim 5.
Regarding Claim 18, the claim is interpreted and rejected for the same reason as set forth in Claim 4.
Regarding Claim 19, the claim is interpreted and rejected for the same reason as set forth in Claim 5.

Claims 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Futaki et al. in view of Lee et al., Deenoo et al. and Deogun et al. (US 2020/0404638).
Regarding Claim 21, the combination of Futaki, Lee and Deenoo does not teach the communication failure recovery request comprises at least one of the following: an index of the first serving cell; an index of the first serving cell and a candidate reference signal resource indication of the first serving cell; or an index of the first serving cell and a target reference signal resource indication of the first serving cell.
In an analogous art, Deogun teaches the communication failure recovery request comprises at least one of the following: an index of the first serving cell; an index of the first serving cell and a candidate reference signal resource indication of the first serving cell; or an index of the first serving cell and a target reference signal resource indication of the first serving cell ([0257] the beam recovery request contains identity of the candidate beam(s) of SCell (e.g. SS block index or CSI-RS resource index). SCell identity can indicated to network using implicit method (e.g. using uplink resources configured for a specific SCell) or by explicitly including SCell information in the beam recovery request (e.g. cell index, physical cell identity, carrier information of SCell, beam group identity of candidate beam, CSI-RS resource identity of candidate beam)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Deogun’s method with Futaki’s method so that the recovery mechanism can improve reliability and mobility performance of high frequency deployment (Deogun [0005]). Moreover, the recovery procedure can be correctly and efficiently performed based on the indicated candidate cell and reference signal.

Regarding Claim 22, the claim is interpreted and rejected for the same reason as set forth in Claim 21.
Regarding Claim 23, the claim is interpreted and rejected for the same reason as set forth in Claim 21.

Regarding Claim 24, the combination of Futaki, Lee and Deenoo does not teach the communication failure recovery request comprises: an index of the first serving cell and a candidate reference signal resource indication of the first serving cell.
In an analogous art, Deogun teaches the communication failure recovery request comprises: an index of the first serving cell and a candidate reference signal resource indication of the first serving cell ([0257] the beam recovery request contains identity of the candidate beam(s) of SCell (e.g. SS block index or CSI-RS resource index). SCell identity can indicated to network using implicit method (e.g. using uplink resources configured for a specific SCell) or by explicitly including SCell information in the beam recovery request (e.g. cell index, physical cell identity, carrier information of SCell, beam group identity of candidate beam, CSI-RS resource identity of candidate beam)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Deogun’s method with Futaki’s method so that the recovery mechanism can improve reliability and mobility performance of high frequency deployment (Deogun [0005]). Moreover, the recovery procedure can be correctly and efficiently performed based on the indicated candidate cell and reference signal.

Regarding Claim 25, the combination of Futaki, Lee and Deenoo does not teach the communication failure recovery response comprises: an index of the first serving cell and a target reference signal resource indication of the first serving cell.
In an analogous art, Deogun teaches the communication failure recovery response comprises: an index of the first serving cell and a target reference signal resource indication of the first serving cell ([0264] Beam recovery response message indicates identity of SCell either explicitly (e.g. including physical cell identity, SCell index, carrier information of SCell, beam group identity of candidate beam, CSI-RS resource identity of candidate beam) or implicitly (e.g. by using SCell specific downlink control channel)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Deogun’s method with Futaki’s method so that the recovery mechanism can improve reliability and mobility performance of high frequency deployment (Deogun [0005]). Moreover, the recovery procedure can be correctly and efficiently performed based on the indicated candidate cell and reference signal.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wagner et al. (US 2015/0009802) teaches method for connection re-establishment in a wireless communication system.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645. The examiner can normally be reached M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Y.C./Examiner, Art Unit 2413          

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413